  Case 2:18-cv-15047-JMV-MF Document 12 Filed 07/17/19 Page 1 of 1 PageID: 66



Not for Publication

                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY



DAVID CARLOR,
                                                              Civil Action No. 18-15047
               Plaintfj
                                                                     (JMV) (MF)
        V.


                                                                      ORDER
BANK of AMERICAJMERRILL LYNCH
AND JOHN/JANE DOES A THROUGH D,
               Defendant.



JOHN MICHAEL VAZQUEZ, U.S.D.J.

        For the reasons set forth in the accompanying Opinion, and for good cause shown,
                        17th
        IT IS on this          day of July 2019, hereby

        ORDERED that Defendant’s Motion to Dismiss, D.E. 4, is GRANTED; and it is further

        ORDERED that Plaintiffs Complaint, D.E 1, is DISMISSED without prejudice; and it

is further

        ORDERED that Plaintiff may file an Amended Complaint addressing the deficiencies

noted in the accompanying Opinion within thirty (30) days of the date of this Order. If Plaintiff

fails to do so, then this matter will be dismissed with prejudice.



                                                          CNcc
                                                          John Michael Va6, U.S.D.J.




                                                     I
